779 So.2d 471 (2000)
Jessie R. ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-1123.
District Court of Appeal of Florida, Second District.
October 27, 2000.
PER CURIAM.
Jessie R. Allen appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court's denial of the motion as untimely filed. However, we note that Allen may raise the claim that his consecutively imposed habitual offender sentences are in violation of Hale v. State, 630 So.2d 521 (Fla.1993), in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), providing that he alleges "that the application of the rule in Hale may be determined without resort to extra-record facts."[1]Adams v. State, 755 So.2d 678, 680 (Fla. 2d DCA 1999).
Affirmed.
PATTERSON, C.J., and WHATLEY and NORTHCUTT, JJ., Concur.
NOTES
[1]  The jury convicted Allen of delivery and possession of cocaine. The judgment and sentences were upheld by this court. See Allen v. State, 579 So.2d 112 (Fla. 2d DCA 1991). There might be a transcript of the trial available for the trial court to use in determining whether the offenses arose out of the same criminal episode should Allen file a facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.800(a).